Action to recover damages for personal injuries sustained by each of the two plaintiffs and for injuries to the property of one of them, Perry, by reason of the alleged negligence of defendant, whose disabled truck, stalled upon a public highway, was not properly protected by visible reflectors, by a red rear light, or by flares properly placed upon the highway. A judgment in favor of the plaintiffs for their damages respectively was entered upon the verdict of a jury. A motion by defendant for a new trial was denied. From that judgment and order defendant appeals. Judgment and order unanimously affirmed, with costs. No opinion. Present — ■ Hagarty, Davis, Adel, Taylor and Close, JJ.